*745Order, Supreme Court, New York County (Emily Jane Goodman, J.), entered May 30, 2006, which, inter alia, denied defendants’ motion for summary judgment dismissing the complaint, affirmed, without costs.
Plaintiff allegedly sustained injuries when she attempted to descend a darkened interior staircase in defendants’ building during a blackout. In view of triable issues as to whether defendants took appropriate measures to maintain the building’s emergency stairwell lighting, summary judgment was properly denied (see Goldstein v Consolidated Edison Co. of N.Y., 115 AD2d 34, 40 [1986], lv denied 68 NY2d 604 [1986]). Contrary to defendant owner’s argument its obligation to light the staircase at issue is not governed by Multiple Dwelling Law § 37 (2), but by Multiple Dwelling Law § 37 (3), which does not relieve an owner of responsibility for lights extinguished without its knowledge or consent, but rather commands categorically that every light in a windowless fire-stair “shall be kept burning continuously.”
We have reviewed defendants’ remaining arguments and find them unavailing. Concur—Tom, J.P, Williams and Gonzalez, JJ.